NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ANTHONY SINGLETON HALL,
Plaintiff-Appellant,
V.
UNITED STATES,
Defendant-Appellee.
2010-5153
Appea1 from the United States Court of Federa1
C1aims in case no. 10-CV-202, Judge Francis M. A11egra.
ON MOTION
0 R D E R
Anthony Sing1eton Ha1l having not paid the docketing
fee, .
IT ls ORDERED THAT:
This appeal is dismissed for failure to prosecute. Any
pending motions are denied as moot.

HALLV.US
DEC 1 0 2010
Date
ccc Anthony Sing1eton Ha11
Sara Ann Ketchum, Esq.
s8
2
FoR THE CoURT
/s/ J an Horbaly
3 an Horbaly
C1erk
1ssUED As A MANDATE;  1 0 2010
FlLEn
U.S. COURT 0F
THE FEDERA?.PCl;§%|dSlTF0R
0EC 10 2010
.|AN HORBAf.Y
CLERK